Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement with J. Isenberg (applicant’s representative) was reached at 3PM EST on 12 September.
The application has been amended as follows: 
Claim Amendment:
Change Claim 3 to: The method of claim 1, wherein the TCU controls the operation of a Proportional -Integral-Derivative (PID) controller.

DETAILED ACTION
The instant action is in response to application January 11, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merits have been considered, and are persuasive.  The rejections have been withdrawn.
	Allowable Subject Matter
Claims 1-5 allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 1,  the prior art fails to disclose: “where Idelta is a change in amplitude of the load current in the transient event, Vi  is an input voltage of the DC-DC converter, Vo is an output voltage of the DC-DC converter, Co is the capacitance of the capacitor, L is the inductance of the inductor and RESR is an equivalent series resistance.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839